On this appeal, which is from a judgment of conviction in the circuit court of Franklin county for the offense of abusive language, it is insisted that the court erred in several instances in its rulings upon the evidence. A careful examination of these questions, however, convinces us that no error prejudicial to the substantial rights of the defendant appears. This being true, we do not deem it necessary to discuss each question separately and in detail, for it conclusively appears that the defendant was accorded a fair trial, and the case rested upon questions of fact which were properly submitted to the jury for its consideration. There is no merit in the exceptions reserved to the court's oral charge nor to the remarks of the court in reading the special charges to the jury; the remarks complained of were in the nature of an explanation of the charges, and were therefore without error; the court did not undertake to qualify the written charges given at the request of the defendant. Furthermore, the charge was without error. Williams v. State, 147 Ala. 10, 41 So. 992.
Refused charge 1 was substantially covered by given charge H.
Refused charges B and C state no proposition of law bearing on the case, and single out a particular phase of the evidence for the consideration of the jury. Such charges are bad, and therefore properly refused. Cardwell v. State, 1 Ala. App. 1,56 So. 12.
Refused charge D is fully covered by given charge E.
We find no error in the record. The judgment of the lower court is affirmed.
Affirmed.